Citation Nr: 0923302	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Steven D. Reiss, Senior Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to 
November 1945.  He died in October 1996 and the appellant is 
the Veteran's daughter.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefit sought on 
appeal.

When this matter was initially before the Board in March 
2008, the Board denied the appellant's claim of entitlement 
to VA benefits on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years.  The 
appellant appealed the Board's March 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in an April 2009 order, granted the parties' joint 
motion for remand, vacating the Board's March 2008 decision 
and remanding the case for compliance with the terms of the 
joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2009 joint motion for remand, the parties agreed 
that the appellant's mental retardation could have caused her 
to be incapable of self-support prior to the age of 18.  The 
parties also noted that mental retardation could have existed 
since the appellant's birth.  Although there is no medical 
evidence showing that the appellant was incapable of self-
support prior to attaining the age of 18 years, in a November 
2005 statement and in her March 2006 testimony, the 
appellant's sister described bizarre behaviors that the 
appellant reportedly exhibited during childhood.  Thus, the 
appellant's sister maintained that the appellant suffered 
from severe disability since childhood.  As such, the 
appellant's sister reported that the appellant was incapable 
of self support prior to reaching the age of 18.  Indeed, 
although two years younger than the appellant, she testified 
that their mother instructed her to "watch," i.e., babysit, 
the appellant.  

To comply with the Court's August 2009 order granting the 
parties' joint motion to remand, the Board finds that further 
development is required.  See Forcier v. Nicholson, 19 Vet. 
App. 414, 425 (2006) (holding that the duty to ensure 
compliance with the Court's order extends to the terms of the 
agreement struck by the parties that forms the basis of the 
joint motion to remand).  The Board finds that VA must afford 
the appellant a VA examination that must include a 
retrospective medical opinion addressing whether the 
appellant was permanently incapable of self-support prior to 
attaining the age of 18 years.  See Chotta v. Peake, 22 Vet. 
App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 
(2008) (holding that the duty to assist may include 
development of medical evidence through a retrospective 
medical evaluation where there is a lack of medical evidence 
for the relevant time period).

Accordingly, the case is REMANDED for the following action:

1.  Afford the appellant an appropriate VA 
examination to determine whether she 
became incapable of self support prior to 
reaching the age of 18.  The claims folder 
must be made available to and be reviewed 
by the examiner.  The examiner must opine 
as to whether it is at least as like as 
not that the appellant's disabilities, to 
specifically include mental retardation 
and/or schizophrenia, caused her to be 
permanently incapable of self support 
prior to reaching the age of 18 in 
February 1971.  In offering this 
assessment, the examiner must specifically 
acknowledge and discuss the November 2005 
statement and the March 2006 testimony 
offered by the appellant's sister.  The 
rationale for all opinions should be set 
forth in a legible report.

2.  Then the RO must readjudicate the 
appeal.  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

